COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-08-304-CV
 
 
ISLAM TRADING CORPORATION                                          APPELLANTS
AND MOHAMMAD S. ISLAM
 
                                                   V.
 
WICHITA FALLS KIWANIS TRUST                                             APPELLEE
 
                                              ------------
 
             FROM THE 30TH
DISTRICT COURT OF WICHITA COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellants Islam Trading Corporation and Mohammad
S. Islam attempt to appeal from a June 19, 2008 summary judgment in favor of
Appellee Wichita Falls Kiwanis Trust. 
Appellants= brief was originally due on
September 29, 2008.  On that date,
Appellants filed a motion for extension of time to file their brief.  This court granted that unopposed motion and
ordered the brief due October 6, 2008. 
On October 21, 2008, Appellants requested a second extension.  This court granted that extension over
Appellee=s
objections and ordered the brief due October 27, 2008.  On November 13, 2008, Appellants requested a
third extension, stating that they would Anot seek
any further extensions.@ 
This court granted that extension over Appellee=s
objections and ordered the brief due December 1, 2008.
On December 18, 2008, Appellee filed a motion to
dismiss this appeal for want of prosecution because Appellants had still not
filed a brief.  As of this date,
Appellants have neither responded to the motion nor filed a brief.  This court is of the opinion that Appellee=s motion
should be granted.
Accordingly, the motion is granted, and we
dismiss this appeal for want of prosecution.[2]
PER CURIAM
PANEL:  DAUPHINOT, GARDNER, and
WALKER, JJ.
DELIVERED: February 5, 2009




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P.
38.8(a)(1), 42.3(b), 43.2(f).